The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: May 31 2019




                                UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

 In Re                                                     )        Case No. 19-40267
                                                           )
 California Palms, LLC,                                    )
                                                           )        Chapter 11
 Debtor-In-Possession                                      )
                                                           )
                                                           )        JUDGE JOHN P. GUSTAFSON


              ORDER FOR SHOW CAUSE HEARING ON STRIKING DOCUMENT

         This case is before the court sua sponte on Debtor-In-Possession California Palms, LLC’s
Notice of Removal. [Doc. #88]. Upon review of the docket, it appears that the $350 fee required
by the filing of a notice of removal was not paid. 1 Further, it appears that Document Number 88
was filed using an incorrect filing event code.
         Accordingly, this matter will be set for telephonic hearing to show cause why Document
Number 88 should not be stricken from the docket for failure to pay the filing fee and failure to
utilize the correct filing event code.


         1
             / Filing fee amounts can be found at https://www.ohnb.uscourts.gov/content/filing-fees.




19-40267-jpg            Doc 91       FILED 05/31/19            ENTERED 05/31/19 16:22:10               Page 1 of 2
       IT IS THEREFORE ORDERED that Debtor-In-Possession California Palms, LLC’s
Notice of Removal [Doc. #88] be, and hereby is, set for telephonic hearing on June 10, 2019 at
10:00 a.m. to show cause why it should not be stricken from the docket for failure to pay the filing
fee and failure to utilize the correct filing event code. The parties should provide Chambers with
a contact telephone number at least 24 hours before the hearing time.




19-40267-jpg      Doc 91     FILED 05/31/19       ENTERED 05/31/19 16:22:10           Page 2 of 2
